DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2022 has been entered. Claims 27, 28, 30-32, 34-40, 42, 44-54 are pending in the application with claims 27, 28, 30-32, 34-40, 42, 44-54 amended, claims 1-26, 29, 33, 41, 43 cancelled, and claims 51-54 newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “an endoscope lumen” in Claim 27 and “a lumen of an angled endoscope” in Claim 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 28, 30-32, 34-40, 42 and 44-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 recite “an endoscope lumen” and Claim 40 recites “a lumen of an angled endoscope” in which the examiner can find no mention of the endoscope having a lumen or a feature that could reasonably be considered the endoscope lumen.  Fig. 1A illustrates light passes through lens through the endoscope to an image sensor, however the specification fails to recite what structure is provided between the lens and image sensor and inferring the structure to be a lumen is new matter.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40, 42, 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,561,302 (hereinafter ‘302). Although the claims at issue are not identical, they are not patentably distinct from each other because they generally recite the same features with only slight variation in claim language as illustrated below.

In regard to claim 40, ‘302 discloses a device (Claim 4, Line 1) comprising:
an obturator comprising an obturator lumen, wherein the obturator lumen is configured to receive a lumen of an angled endoscope (the angled endoscope having a lumen is merely intended use and capable of being received by the obturator) a tip located at a distal end of the obturator lumen, wherein the tip is configured to puncture a patient’s tissue, and wherein at least a portion of the tip is transparent (Claim 4, Lines 3-10); and
a prism disposed within the obturator lumen at a position proximal relative to the tip; wherein the prism is configured to bend light toward an offset angle of the angled endoscope along a plane that is substantially perpendicular to the offset angle of the angled endoscope (Claim 4, Lines 11-20).

In regard to claim 42, ‘302 teaches wherein the angled endoscope comprises a lens configured to gather and focus the light toward an image sensor, and wherein the prism is disposed within an interior space of the obturator lumen and configured to bend the light toward the lens of the angled endoscope such that the light is gathered and focused toward the image sensor (Claim. 4, Lines 26-30, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention).

In regard to claim 44, ‘302 teaches wherein the prism is configured to bend the light at an angle relative to a plane extending transversely to a longitudinal axis of the obturator lumen (Claim 4, Lines 11-20).

In regard to claim 45, ‘302 teaches wherein the offset angle of the angled endoscope is offset relative to a plan extending transversely to a longitudinal axis of the lumen of the angled endoscope, and wherein the offset angle is from about 30 degrees to about 45 degrees (Claim 6, Lines 1-4).

In regard to claim 46, ‘302 teaches wherein the lumen of the angled endoscope is operably insertable within the obturator lumen such that when the lumen of the angled endoscope is located within the obturator lumen, the lens of the angled endoscope is adjacent to the prism (Claim 4, Lines 21-25).

In regard to claim 47, ‘302 teaches wherein the angled endoscope further comprises a lens disposed at a distal end of the lumen of the angled endoscope, wherein the lens is configured to gather and focus the light toward an image sensor (Col. 4, Lines 11-20, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention), and wherein the prism is configured to bend the light refracting at an angle such that a direction of travel of the light exiting the prism is substantially perpendicular to the lens of the angled endoscope (Col. 4, Lines 11-20).

In regard to claim 48, ‘302 teaches wherein the prism refracts a direction of travel of the light to a plane that is offset relative to a plane extending transversely to a longitudinal axis of the obturator lumen (Col. 4, Lines 11-20).

In regard to claim 49, ‘302 teaches wherein the portion of the tip that is transparent is a window located at the distal end of the obturator lumen (Claim 1, Lines 9-10), and wherein the light passes through the window before being detracted by the prism (Col. 4, Lines 11-20).

In regard to claim 50, ‘302 teaches wherein the prism is mounted within the distal end of the obturator lumen proximal to the window (Claim 7, Lines 1-3).

In regard to claim 51, ‘302 teaches wherein the angled endoscope comprises a lens configured to gather and focus the light on an image sensor (Col. 4, Lines 11-20, further it should be noted the specifics of the angled endoscope are merely intended use and not required structure of the claimed invention), and wherein a combination of the prism and the lens causes the light to gather and focus toward the image sensor of the angled endoscope such that the image sensor senses one or more optical images when the tip of the obturator punctures the patient’s tissue (Claim 4, Lines 11-30).

In regard to claim 52, ‘302 teaches wherein the prism is removably attached to the obturator lumen (Claim 7, Lines 1-3).

Response to Arguments
Applicant’s arguments with respect to claims 27, 28, 30-32, 34-40, 42 and 44-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 18, 2022